Citation Nr: 1114138	
Decision Date: 04/11/11    Archive Date: 04/21/11

DOCKET NO.  09-29 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for vitiligo.

2.  Entitlement to service connection for residuals of an acoustic neuroma of the left ear.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to August 1968.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claims for service connection for vitiligo and residuals of an acoustic neuroma of the left ear.

During the hearing it was indicated that additional evidence was to be obtained and that the intent was to submit it with a waiver of RO jurisdiction.  The evidence was submitted, and although there is no written waiver attached, it is concluded that it was the parties' intent, based on the statements at the hearing, that RO consideration was waived. 

Among the evidence submitted are statements concerning ataxia, which is claimed as one of the residuals of the acoustic neuroma removal, and it will be considered as one of the residuals of that surgery.


FINDINGS OF FACT

1.  The competent and probative medical evidence establishes that vitiligo was first demonstrated many years after service, and is not etiologically related to service.  

2.  Residuals of an acoustic neuroma of the left ear were first documented many years after service, and there is no competent and probative medical evidence linking it to service.

CONCLUSIONS OF LAW

1.  Vitiligo was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002).

2.  Residuals of an acoustic neuroma of the left ear were not incurred in or aggravated by active service, nor may an acoustic neuroma be presumed to have been so incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify a Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  In any event, where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson.

In a January 2009 letter, issued prior to the rating decision on appeal, and in a March 2010 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The January 2009, letter advised the Veteran of how the VA assigns a disability rating and an effective date, and the type of evidence which impacts such.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that has been associated with the claims file includes the service treatment records, private medical records, and the Veteran's testimony at a hearing before the undersigned Veterans Law Judge. 

As discussed above, the appellant was notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by submitting evidence and providing testimony.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



Analysis 

The Board has reviewed all the evidence in the appellant's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).  

	I.  Vitiligo

The evidence supporting the Veteran's claim includes his statements and some of the medical evidence.  During the hearing before the undersigned, the Veteran testified he noticed his vitiligo shortly after his discharge from service.  He claims it started on his lower lip.  

The Veteran was seen by Dr. Saye in February 2009, and reported a many-year history of vitiligo.  It was noted a large surface area on his skin was depigmented.  The pertinent impression was vitiligo.  

In December 2010, Dr. Saye noted the Veteran had inquired as to whether stress could contribute to his condition, and he supposed it was "quite possible."  The history as recorded by the doctor was that the symptoms had started in the 1980's.  He noted that often the disorder is thought to come from being inherited from relatives, or is part of an auto-immune mechanism.

The evidence against the Veteran's claim includes the service treatment records and the post-service medical evidence of record.  The service treatment records are negative for complaints or findings of vitiligo or other skin pathology.  The Veteran denied any history of skin problems when he was examined prior to his separation from service, and a clinical evaluation of the skin in June 1968 was normal. 

In his claim for service connection for vitiligo submitted in December 2008, the Veteran indicated it began in 1982, and that he had been treated by Dr. Saye since 1989.  

When he was seen by Dr. Saye in February 2009, the Veteran asserted vitiligo, dated to the early 1980's.  

In a statement dated December 2010, Dr. Saye related the Veteran had been under his care intermittently for numerous dermatoses.  According to the Veteran, he developed widespread depigmentation of his skin in the early 1980's.  It reportedly involved portions of his face, neck, torso and extremities.  The Veteran denied any family history of vitiligo.  Dr. Saye related vitiligo was inherited in some kinship (20-30%) and a current theory was it was caused by an auto-immune mechanism.  

While the Veteran currently argues his vitiligo had its onset shortly after service, the fact remains there is no clinical evidence of it for many years following his discharge from service.  His allegations conflict with the history he reported to Dr. Saye.  The medical reports from his physician indicate that vitiligo began in the early 1980's, more than 12 years after his separation from service.  In short, the Veteran's contentions that he suffered a vitiligo in service are simply not consistent with his own prior statements indicating it had its onset in 1982, and thus are not credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) (Board can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility).  The Board concludes that the history provided to his physician is of greater probative value than his current assertions regarding the onset of vitiligo.  

In addition, the Veteran appears to claim that his skin condition is related to his exposure to chemicals during service.  He has not provided any clinical evidence to support this allegation, nor in general is the current skin disorder shown to be due to external exposures.  

To the extent the Veteran contends vitiligo is related to service, the Board finds the medical evidence of record to be more competent and probative of such a relationship than the Veteran's lay contention, as the etiology of a disability requires medical expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  

Inasmuch as the most probative evidence fails to establish the Veteran has vitiligo that is related to service, the preponderance of the evidence is against the claim and service connection is denied.   

	II.  Residuals of an acoustic neuroma of the left ear

Where a veteran served 90 days or more during a period of war and an organic disease of the nervous system becomes manifest to a degree of 10 percent or more within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The evidence supporting the Veteran's claim includes his statements and some of the medical findings of record.  An audiometric test on the separation examination in June 1968 revealed that the hearing threshold levels in decibels in the left ear were 10, 0, 5, 60 and 55, at 500, 1,000, 2,000, 3,000 and 4,000 Hertz, respectively.  There was a history of an ear infection 3 months before separation.  The ear was not specified and examination of the ears was negative.

The Veteran was admitted to a private hospital in May 1994.  A work-up revealed he had an intracanalicular acoustic neuroma in the left ear.  Surgery was performed during the hospitalization.  The diagnosis was left acoustic neuroma.

The evidence against the Veteran's claim includes the service treatment records and the post-service evidence of record.  An audiometric test on the entrance examination in September 1966 disclosed the hearing threshold levels in decibels in the left ear were -5 (10), -5 (10), -5 (5), 40 (50), and 50 (55), at 500, 1,000, 2,000, 3,000 and 4,000 Hertz, respectively.  (Prior to November 1967, the service department reported audiometric test results under American Standard Associates (ASA) values.  The Department of Defense adopted the International Standards Organization (ISO) values in November 1967.  In July 1966, the VA adopted the ISO standard, which is the standard applied in 38 C.F.R. § 3.385 (2010).  The figures in parentheses represent the conversion from the ASA to the ISO values.)  The remainder of the service treatment records contains no complaints or findings pertaining to hearing loss or an acoustic neuroma of the left ear.  As noted, there was a history of an ear infection but the ears were evaluated as normal on examination.

When hospitalized at a private facility in May 1994, the Veteran presented with a three-year history of left-sided tinnitus and left fullness, and a ten-year history of mild hearing loss.  

The Veteran indicated when he submitted his claim for service connection for acoustic neuroma of the left ear that he had been treated during service for soreness of the left ear.  At his hearing before the undersigned in December 2010, the Veteran testified he had ringing of the ears in service.  He also stated he was treated shortly after service for a severe earache or infection.  (He acknowledged that such records were not available.)  Even acknowledging that he may have been treated on occasion for ear infections just prior to and just after separation from service, this provides no basis for allowing the claim.  First it is not claimed or contended that there were continued ear infections, in the years after service.  Moreover, when seen in May 1994, he reported a recent year onset of tinnitus and fullness.  As noted above, his history of hearing loss dated ten years, and his tinnitus only three years.  The Board finds, therefore, that his current allegations suggesting his symptoms were present in service or shortly thereafter, are not credible.  See Buchanan, 451 F.3d 1331, 1337 (Fed.Cir.2006).

The Board acknowledges that the separation examination revealed the Veteran had a hearing loss in the left ear.  The Board points out, however, that the hearing loss was essentially the same as existed when he entered service.

The evidence establishes that an acoustic neuroma of the left ear was not present in service of for many years thereafter.  There is no competent medical evidence linking the neuroma to service.  The Board concludes the medical findings are of greater probative value than the Veteran's allegations regarding the onset of the acoustic neuroma of the left ear.  To the extent the Veteran contends it is related to service, the Board finds the medical evidence of record to be more competent and probative of such a relationship than the Veteran's lay contention, as the etiology of a disability requires medical expertise to determine.  See Jandreau,  492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  

Inasmuch as the most probative evidence fails to establish the Veteran's acoustic neuroma is related to service, the preponderance of the evidence is against the claim and service connection is denied.  

	III.  Other considerations

In reaching the conclusions above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for vitiligo or for residuals of an acoustic neuroma of the left ear is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


